The unlawful sale of intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for one year.
No statement of facts accompanies the record. No brief has been filed. No errors have been perceived.
A plea of guilty was entered and a conviction by the court without a jury, which has been held permissible under chapter 43, Acts of 42nd Legislature (1931), Regular Session, by inserting article 10a, and amending articles 11 and 12, C. C. P., 1925, thereby legalizing a judgment in a felony case less than *Page 586 
capital rendered by the judge upon a plea of guilty. The subject has been discussed at length in the case of McMillan v. State, No. 15817, this day decided.
The judgment is affirmed.
Affirmed.